Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 3/18/22 is acknowledged.  The traversal is on the ground(s) that the proposed inventions are not independent and distinct from one another because they share the technical features of the dish with liquid medium delivery surface that contributes over the prior art.  This is not found persuasive because as stated in the restriction requirement and further detailed in the rejections below, this common technical feature is taught by the prior art reference EJIRI (Fig 5, 6) and therefore cannot be said to contribute over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/18/22. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: seal member in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EJIRI (US 20160137962).
With respect to claim 1, 9, EJIRI discloses a well plate with a micro-space structure (micro cavity dish body) with a top and bottom (Fig 1) comprising a culture chamber with a plurality of recesses formed in the bottom (array of microcavities in bottom) (0051), each recess is a space for culture of cells (bottom comprises a cell culturing substrate) (0053) and has , the culture chamber surrounded by an opening portion (sidewall) which has a boundary (transition portion) where upper and bottom portions contact (divides sidewall into upper and lower), with the lower portion offset inward relative to the upper portion which has a tapered angle (slopes toward the bottom, liquid delivery track having first end near the top and opposite second end nearer the bottom) (Fig 5-6, 0055-61). 
With respect to claim 2, 10, EJIRI discloses the boundary (transition portion) and tapered upper portion (liquid delivery track) extends between both side of the sidewall (Fig 5, 6). 
With respect to claim 7, EJIRI discloses the culture chamber including bottom portion and opening portion are formed of a continuous surface and produced in an integrated manner (formed as single monolithic structure) (0055). 
With respect to claim 8, EJIRI discloses the dish body is rectangular in cross sectional shape (Fig 1, 5, 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EJIRI (US 20160137962)
With respect to claim 3, 11, EJIRI discloses applying a modification treatment to a culture surface, but does not explicitly disclose the cell culturing substrate is formed separated from the dish body and connected thereto. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the culturing substrate separately and connect it to the dish, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EJIRI (US 20160137962) in view of CHICK (US 4242459). 
With respect to claim 4, 12, seal member is interpreted under 35 USC 112f above as an elastomer (Spec. 0031) or functional equivalents. EJIRI does not explicitly disclose a lid that connects to the top of the well plate comprising a seal member. However, CHICK discloses a cell culture device with a disc shaped body (dish body) having a cavity with a cover (lid) that connects to the top of the body, wherein the cover comprises a silicon rubber gasket (functionally equivalent seal member) that seals against the top of the body (Col. 2, lines 57-59, . 

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EJIRI (US 20160137962) in view of CHICK (US 4242459) further in view of BYERS (US 20120125936). 
With respect to claim 5, 13, EJIRI nor CHICK do not explicitly disclose the lid further comprises a vent to release air. However, BYERS discloses a culturing container base (dish body) and a container cover (lid) with plural vent openings for air circulation (vent to release air pressure) therein that is releasably securable over the open aspect of the container base (0006, 0012). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lid of CHICK to include the vents as taught by BYERS because it provides efficient sealing of medium/samples from the ambient while still providing sufficient filter air circulation for culture growth (0004). 

Claims 4, 6, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EJIRI (US 20160137962) further in view of VUONG (US 2019/0094208). 
With respect to claim 4, 6, 12, 14, seal member is interpreted under 35 USC 112f above as an elastomer (Spec. 0031) or functional equivalents. EJIRI does not explicitly disclose a lid comprising a seal member, or further comprises an internal threaded surface that engages with an external thread of the dish body to close the lid. However, VUONG discloses a petri dish bioreactor (dish body) with a compression cap (lid) that can be internally threaded (internal threaded surface) to mate with the body thread (external thread of dish body) (0008, 0113, Fig . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for references that are related to one or more aspects of  the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799